Citation Nr: 1241671	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30-percent disabling.

2.  Entitlement to an increased rating for chronic lumbosacral fibromyositis, currently rated as 10-percent disabling.

3.  Entitlement to service connection for hypertension, including as secondary to the PTSD.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, including in combat in Vietnam.  He resultantly received the Combat Action Ribbon and Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2009 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims for an increased rating for the chronic lumbosacral fibromyositis and for service connection for hypertension, including as secondary to the PTSD, require further development.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim for a higher rating for the PTSD.


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements of 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of this appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) ultimately held that, for increased-rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "Veteran specific," and that VA is not required to notify him that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify him of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent to him in January 2009 that indicated the type of evidence and information needed to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess insofar as addressing the disability rating and effective date elements of his claim.

Regarding the duty to assist, his pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA records were requested, there were none available pertaining to him.  Otherwise, there is no indication in the record that any additional evidence, relevant to this claim being decided, is available and not part of the claims file.  There also is no competent and credible suggestion of a material change in the severity of his PTSD since he was last examined to in turn warrant having him reexamined.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  VAOPGCPREC 11-95.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this instance, the August 2009 VA examination report is thorough and supported by the record.  The examination is adequate as the claims file was reviewed for the pertinent history, the Veteran examined, the findings provided in sufficient detail to address the applicable rating criteria and the effect of his disability on his occupational and social functioning, and rationale provided for opinion concerning this.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, he was specifically examined to assess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

In deciding this claim for a higher rating for the PTSD, the Board has reviewed all the relevant evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rating for the PTSD

Disability ratings are determined by comparing the Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  His entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence, i.e., temporal focus, is the evidence generated during the appeal period and, more specifically, from one year prior to the filing of the increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a 
service-connected disability).  A claimant may experience multiple distinct degrees of disability during this time frame that would result in different levels of compensation.  Thus, VA's determination of the "present level of disability" may result in concluding the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim" satisfied service-connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) found no basis for drawing a distinction between initial ratings, see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), and increased-rating claims for applying "staged" ratings.  Accordingly, it was held that "staged" ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this particular case at hand, though, for reasons and bases that will be discussed, there has not been a material change in the disability level, so a uniform rating is warranted.

The regulations governing the evaluation of mental disorders are found at 38 C.F.R. §§ 4.125-4.130.  PTSD, in particular, is rated under DC 9411 of the General Rating Formula for Mental Disorders.  

Under these criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board also is considering Global Assessment of Functioning (GAF) scores that have been assigned.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment by a GAF score, however, while to be considered, is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95 (March 31, 1995).  Rather, the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  Id., see also generally 38 C.F.R. § 4.126.  The use of the phrase "such symptoms as" in the DC, followed by a list of examples, provides mere guidance as to the severity of symptomatology contemplated for each rating.  So use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).


According to the DSM-IV, GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or 

others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV for rating purposes].

At present, the Veteran has a 30 percent rating for his PTSD.  The rating was increased to this level, from 10 percent, effective January 7, 2009.  He does not meet the criteria for a higher 50 percent rating.  

In January 2009 correspondence, he had requested a higher rating for his PTSD, and the subsequent increase in his rating from 10 to 30 percent was made retroactively effective from the date of receipt of his claim.  See Harper v. Brown, 10 Vet App 125, 126 (1997) (explaining that three possible effective dates for a higher rating may be assigned depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In July 2009, Dr. L.C.R.R. indicated that he had treated the Veteran's psychiatric condition for the past few years, so since 2004 or thereabouts.  He stated that the Veteran's condition had worsened and that he had anxiety, insomnia, poor appetite, forgetfulness, hopelessness, worthlessness, isolation, irritability, poor self esteem, no sexual drive, flashbacks, paranoia, recollection of traumatic events, and that he was verbally aggressive.  He reported that the Veteran did not respond well to therapy or medication.  He noted the Veteran lived with his wife, did not leave his home, did not do chores, and did not have social activities.  He reported that the Veteran was unable to work, did not drive, and needed assistance with his daily living.  On objective mental status examination, the Veteran was worried, anxious, his mood depressed, and hopeless.  His memory and concentration were diminished and his attention span poor.

Also in conjunction with his claim for a higher rating for his PTSD, however, the Veteran had a VA mental status examination for compensation purposes in August 2009, so around the same time.  The claims file was reviewed.  During the evaluation he stated that he had then recently retired from the United States Postal Service after having completed 30 years of employment.  He was living with his wife and had three adult children from a prior marriage.  He related that he had a good relationship with his wife and children and that his marriage was stable.  He spent time taking care of his surrounding at home and was learning to read music and play the piano.  He indicated he was taking anti-anxiety medication when needed.  He reported occasional nightmares, which were disturbing.  He indicated that he avoided situations that would bother him, life traffic jams, and preferred calm surroundings, such as at home.  He had no history of suicide attempts or assaults/violence.  He stated that he had adequate relationships with others.  Objective mental status examination revealed that he was fairly groomed.  He was apprehensive during the interview with marginal eye contact only.  He engaged in hand-wringing and appeared restless and tense.  However, his speech was spontaneous, clear, and coherent.  His affect was constricted and his mood anxious.  He was oriented in all spheres (to time, place, person and situation).  His thought process was unremarkable, but he was preoccupied with a couple of topics.  His insight was intact.  He did not have sleep impairment.  He also did not have hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior.  There were no panic attacks or suicidal/homicidal thoughts.  His impulse control was fair.  He was able to maintain his personal hygiene and did not have problems with activities of daily living (ADLs).  His remote, recent, and immediate memory were all normal.  He met the criteria for PTSD.

But regarding the severity of the PTSD, the examiner indicated the symptoms had varied from mild to moderate in degree.  The Veteran explained that he had been able to maintain employment because he had worked the night shift, which did not place him around many people.  However, he felt that held him back.  He also described having limited social interactions.  The examiner indicated the Veteran had retired from the post office due to age eligibility and the duration of his work, so not on account of his PTSD.  The examiner also indicated the Veteran was competent to handle his finances.  His then current GAF score was 65, indicative of just some relatively mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  The examiner concluded the Veteran's PTSD resulted in signs and symptoms that were transient or mild with decreased work efficiency only during periods of significant stress, consistent with a 10 percent rating.  The examiner set forth the criteria for 30 to 100 percent ratings and indicated the Veteran did not meet the criteria for each of these higher levels.

The private examiner's findings and the VA examiner's findings are inconsistent, however.  So, in deciding to increase the rating for the PTSD from 10 to 30 percent, the RO ultimately sided with the private examiner - at least determined these examiner's findings were in relative equipoise, thus, resolved this reasonable doubt in the Veteran's favor and assigned the higher of these two ratings, 30 percent versus the lesser 10 percent.  38 C.F.R. §§ 4.3, 4.7.

The private physician presented a more severe picture of the Veteran's PTSD, while the VA examiner indicated the Veteran was basically functioning well.  For example, the private physician stated the Veteran was basically unable to work and care for himself, whereas the VA physician indicated the Veteran had retired after working for 30 years for the post office, so had sufficient tenure (age eligibility and duration of working at that job) to stop working, and was taking care of himself and his home, engaging in hobbies, had good family relationships, and adequate relationships.  Also, the VA examiner determined the Veteran was able to care for his activities of daily living, whereas the private examiner concluded the Veteran could not.

In viewing these two reports, the Board finds that the VA examination report is more probative on the question of whether the Veteran is entitled to an even higher rating (meaning a rating even higher than 30 percent) and more comprehensively reflective of the overall severity of his PTSD because the claims file was reviewed, a full mental status examination performed, the Veteran was cooperative and provided pertinent information, and since the VA examiner had access to the private physician's report.  On the other hand, the private physician's report was not accompanied by any underlying clinical records, although they were requested on multiple occasions, no GAF score was presented, and the findings are inconsistent with the Veteran's own statements during the VA examination the next month.  The Board must weigh the credibility and probative value of these medical opinions and, in so doing, may favor one medical opinion over the other so long as the Board provides adequate reasons or bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Here, the VA examiner's report is more probative, based on the reasons articulated.

While there is justification for reconciling these reports by granting the Veteran the benefit of the doubt and increasing the rating for his PTSD from 10 to 30 percent, the Board finds that an even higher 50 percent rating is not warranted because it is not shown the Veteran's PTSD causes the required occupational and social impairment with reduced reliability and productivity.  He does not have flattened affect.  His speech is normal.  It is not circumstantial, circumlocutory, or stereotyped.  He does not have panic attacks at all.  He did not exhibit difficulty in understanding complex commands.  His short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) is not impaired; indeed, to the contrary, his memory is intact.  His judgment also is not impaired.  Nor is his abstract thinking.  And while he may have some mood issues with irritability, it is not to the extent that he is unable to function independently, appropriately and effectively.  Further, although he has some social and industrial impairment, he does not have difficulty in establishing and maintaining effective work and social relationships.  He was able to maintain employment for 30 years and retired only once he was age and duration qualified.  The VA examiner therefore felt that the impairment was just relatively mild to moderate.

Mild impairment would be suggestive of a 10 percent rating, whereas moderate impairment more equates to a 30 percent rating - hence, the reason this higher rating was assigned between the two.  38 C.F.R. §§ 4.3, 4.7.  However, the criteria for an even higher 50 percent rating are not met and never have been since one year prior to the filing of this increased-rating claim.  The Board is aware that the symptoms listed for this even higher 50 percent evaluation are mere examples of the type and degree of symptoms required for this evaluation, and that the Veteran need not demonstrate these exact symptoms to warrant this even higher rating.  See again Mauerhan v. Principi, 16 Vet. App. 436 (2002).  But the Board finds that the preponderance of the evidence, including the clinical findings mentioned, shows the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.  Again, he maintained steady employment for three decades, is successfully married (though previously had another wife), and is able to function on his own with his cognition intact.  So while his PTSD is more disabling than 10 percent, hence, the reason his rating was increased to 30 percent, it is not shown to be even more disabling so as to warrant an even higher 50 percent or greater rating.

In considering this claim for an even higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a rather recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, though, the symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant DC 9411.  Rather, these rating criteria reasonably describe his disability, including, as is most relevant, the effect this disability has on his occupational and social functioning.  There equally have been no hospitalizations for treatment of this disability, certainly not on a frequent or recurrent basis, or any marked interference of employment, meaning above and beyond that contemplated by his assigned schedular rating, especially, again, seeing as though he was employed for 30 years and ultimately eligible for retirement due his age and duration or tenure of work.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 30 percent for the PTSD is denied.


REMAND

As concerning the remaining claims, unfortunately, they must be remanded for further development rather than immediately decided.  Although the Board sincerely regrets the additional delay that inevitably will result from the remand of these other claims, it is necessary to ensure there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.

With regards to the claim for a higher rating for the low back disability, the Veteran asserts that he has associated peripheral neuropathy affecting his lower extremities, as shown on a recent nerve study in May 2011.  He maintains that he has not had a VA compensation examination adequately evaluating him for this additional disability affecting his lower extremities, and that he must be provided this necessary examination since this additional disability is related to or part and parcel of his service-connected low back disability.  It appears from his August 2009 VA compensation examination that neurological impairment of his lower extremities, that is, as related to his low back disability, was not demonstrated at that time.  But given that he reportedly since has undergone additional nerve testing in May 2011, there remains this possibility.  So as he has asserted that his service-connected disability has worsened since his last VA compensation examination, he should be providing another examination in compliance with VA's duty to assist him in fulfilling developing the facts and evidence concerning his claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A new VA examination is required to assess the current level of severity of his service-connected low back disability, including especially determining whether there is any associated lower extremity neurological impairment (radiculopathy or sciatic neuropathy).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regards to the claim of entitlement to service connection for hypertension, the Veteran also was provided a VA compensation examination concerning this claim in August 2009, which included a medical opinion regarding etiology.  The VA examiner opined that the Veteran's hypertension was not caused by his PTSD, but did not additionally comment on whether the hypertension instead was directly incurred in service, including during combat service per 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), or manifest to the required compensable degree within the one-year presumptive period following service, or, even if not caused by the PTSD, nonetheless is being aggravated by the PTSD.  Regarding the latter, two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a 
service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. 448; 38 C.F.R. § 3.310(b).

So this must be corrected on remand since, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a VA spine examination to reassess the severity of his service-connected low back disability (chronic lumbosacral fibromyositis), including to determine whether he has lower extremity neurological impairment (e.g., radiculopathy or sciatic neuropathy) as part and parcel of or associated with this low back disability.  If he has peripheral neuropathy from some other cause, please specify the cause.

The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner also must report the range of motion of the low back in degrees of arc.  For VA compensation purposes, normal ranges of motion of the thoracolumbar spine are from 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left and right lateral flexion, and 0 to 30 degrees of left and right rotation.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss - including additional limitation of motion.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on prolonged or repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on prolonged or repeated use or during 
flare-ups.  

As well, the examiner should indicate whether there is ankylosis and, if so, whether it is favorable or unfavorable.

The examiner should determine whether the Veteran has intervertebral disc syndrome (IVDS), i.e., disc disease, associated with his low back disability.  If he does, then additional comment is needed concerning whether there are any neurological manifestations, including the radiculopathy or sciatica already mentioned, as well as any bowel and bladder dysfunction.  If so, these neurological manifestations should be identified and their severity described in detail.  To this end, the examiner should specifically address whether the Veteran's peripheral neuropathy is due to his low back disability or, instead, some other cause.

If it is determined the Veteran has IVDS (disc disease) associated with his service-connected low back disability, then the examiner should indicate whether the Veteran has had incapacitating episodes* during the last 12 months and, if so, the number and duration of them.  

*According to 38 C.F.R. § 4.71a, DC 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale.

2.  Also obtain additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD, even if not causing his hypertension, is alternatively aggravating it.  As well, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the hypertension was directly incurred during the Veteran's military service from September 1969 to April 1971 or presumptively incurred, if determined to have initially manifested to the required minimum compensable degree of at least 10-percent disabling within one year of his discharge from service, meaning by April 1972.

The prior VA compensation examiner in August 2009 only considered whether the PTSD had caused the hypertension, concluding it had not.  But additional comment is needed concerning these other possibilities (aggravation and direct and presumptive incurrence).

To this end, the examiner must review the claims file, including a complete copy of this decision and remand, for the pertinent history.  There also must be discussion of the underlying rationale of the opinion responding to these questions, whether favorably or unfavorably, if necessary citing to specific evidence in the file.

3.  Review these medical opinions to ensure they are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims continue to be denied, send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


